MEMORANDUM**
Lauren Maree Freure appeals the district court’s Fed.R.Civ.P. 12(b)(6) dismissal of her 1999 sexual harassment action against the California Department of Corrections (“CDC”) and the district court’s denial of her Fed.R.Civ.P. 60(b) motion seeking to vacate the dismissal of her 1998 sexual harassment action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a claim. TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999). We review for abuse of discretion a district court’s denial of a Fed.R.Civ.P. 60(b) motion. Wilson v. City of San Jose, 111 F.3d 688, 691 (9th Cir.1997). We affirm.
Because a second complaint is not a proper vehicle to bring a Fed.R.Civ.P. 60(b) motion, the district court properly *767granted CDC’s motion to dismiss Freure’s 1999 action and did not abuse its discretion in denying Freure’s counter-motion to vacate the district court’s dismissal of her 1998 action for failure to prosecute. See Engleson v. Burlington N. Railroad Co., 972 F.2d 1038, 1043 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.